Citation Nr: 0014731	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-03 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal of the rating for the service-
connected bilateral hearing loss has been obtained.  

2.  The veteran's service-connected bilateral hearing loss is 
shown to be manifested by level I hearing acuity in each ear.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.85. 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
bilateral hearing loss.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

VA regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  Medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When the issue involves a claim for an increased rating for 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  38 
C.F.R. § 4.85, Tables VI and VII.  

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  However, to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the veteran's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  

Additionally, by regulatory amendment effective on June 10, 
1999, changes were made to the schedular criteria for 
evaluation of hearing loss.  See 64 Fed. Reg. 25208, 25209 
(1999).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board is 
therefore required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's bilateral 
hearing loss is warranted.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  Id.; see also 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  

However, the Board notes that the differences between the 
former criteria and the revised criteria in this case are 
relatively minor and do not affect the outcome of the case; 
thus, the Board finds that the veteran has not been 
prejudiced by applying the new regulations in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The record shows that the RO granted service connection for 
hearing loss and tinnitus, effective in October 1970, and 
assigned noncompensable ratings.  This rating decision was 
based on service medical records that showed a diagnosis of 
and treatment for bilateral high frequency perceptive hearing 
loss with associated tinnitus compatible with acoustic 
trauma.  

In a March 1998 claim for an increase, the veteran stated 
that his hearing had deteriorated considerably.  

The recorded included a December 1997 private report of 
audiological analysis which did not include puretone 
threshold readings at 3000 hertz (Hz), puretone threshold 
averages or the findings of a speech discrimination test, as 
required for a complete evaluation of hearing impairment 
under 38 C.F.R. § 4.85.  However, the Board notes that those 
findings which were noted in the private report were relative 
compatible with those noted in a December 1998 VA report of 
audiology examination.  

The December 1998 VA report of audiology examination noted 
normal hearing from 250 through 3000 Hz with severe-moderate 
sensorineural hearing loss from 4000 through 8000 Hz in the 
right ear, and normal hearing from 250 through 2000 Hz with 
moderately severe-severe sensorineural hearing loss from 3000 
through 8000 Hz in the left ear.  The report also noted that 
the veteran experienced a loud, continuous, high-pitched 
ringing tinnitus in both ears that disrupted concentration.  

The report noted a right ear average puretone decibel loss of 
25 and speech discrimination of 92 percent, which is assigned 
a "I" under both the new and old versions of Table VI of 38 
C.F.R. § 4.85.  The report also noted a left ear average 
puretone decibel loss of 39 and speech discrimination of 94 
percent, which is also assigned a "I" under both versions 
of Table VI of 38 C.F.R. § 4.85.  When these two 
determinations are rated under both versions of Table VII of 
38 C.F.R. § 4.85, it is apparent that a compensable rating is 
not for application given these findings.  

Although the veteran's contentions as to the severity of his 
disorder are credible, the Board once again stresses that, 
under Lendenmann, there is little leeway in making a 
determination as to the disability rating warranted for 
hearing loss.  The Board must apply the results of the 
veteran's audiological examinations to the ratings schedule 
mechanically.  Lendenmann at 349.  

In the veteran's January 1999 Substantive Appeal, he 
requested consideration for an extraschedular rating under 
38 C.F.R. § 3.321(b).  He explained that, as a firefighter, 
he had difficulty understanding the radio, dispatches, 
transmissions and fire alarms and that this difficulty posed 
a life-threatening situation for him and other firefighters.  
The Board notes that 38 C.F.R. § 3.321(b)(1) provides that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, then an extraschedular evaluation will be 
assigned.  Additionally, the Board lacks authority to grant 
an increased rating based on extraschedular criteria in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
However, the Board does have authority to review whether a 
claim merits submission for consideration of the assignment 
of an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); see Brannon v. West, 12 Vet. App. 32 (1998).  

Here, the veteran has presented no evidence to support these 
assertions by showing that he actually experiences an unusual 
or exceptional disability picture with marked interference 
with employment or frequent periods of hospitalization.  
Further, the clinical findings have not presented such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards in this case.  Therefore, the Board finds that this 
matter lacks the necessary merit for submission for an 
extraschedular rating.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for an increased 
(compensable) rating for the service-connected bilateral 
hearing loss.  



ORDER

An increased (compensable) rating for the service-connected 
bilateral hearing loss is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 


